 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GRANVILLE WILLIAM SMITH,                          No. 2:14-CV-0775-KJM-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    B. AUBUCHON, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is plaintiff’s motion for the court to provide a copy of

19   the transcript of his deposition at public expense (ECF No. 113). Plaintiff’s motion is denied

20   because the expenditure of public funds on behalf of an indigent litigant is only proper when

21   authorized by Congress, see Tedder v. Odel, 890 F.2d 210, 211 (9th Cir. 1989), and the

22   expenditure requested by plaintiff has not been so authorized, see e.g. 28 U.S.C. § 1915.

23                  IT IS SO ORDERED.

24

25   Dated: September 9, 2019
                                                            ____________________________________
26                                                          DENNIS M. COTA
27                                                          UNITED STATES MAGISTRATE JUDGE

28
                                                        1
